DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-16, 18-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: allowability resides at least in part with the prior art not showing orfairly teaching a power supply adapter for an electronic cigarette vaporizer cartridge comprising a sensor configured to sense a fluid composition characteristic of the vape cartridge and sense a vape cartridge type and pass the fluid composition characteristic and the vape cartridge type to the male end of the power supply adapter; this in combination with the remaining limitations of the claim. 
Regarding claims 2-3, 5: are allowable based on their dependency on claim 1.
Regarding claim 6: allowability resides at least in part with the prior art not showing orfairly teaching a senor configured to sense a type of the vape cartridge and pass the type to the male end of the power supply adapter, an electronic component adapter to regulate a voltage potential and current flow between the male end and the female end; this in combination with the remaining limitations of the claim. 
Regarding claims 7-11: are allowable based on their dependency on claim 6.
Regarding claim 12: allowability resides at least in part with the prior art not showing orfairly teaching a power supply adapter for an electronic cigarette vaporizer, the adapter comprising an electronic component adapted to regulate a voltage potential and a current flow between the male end and the female end; and a sensor configured to sense a fluid 
Regarding claims 13-16, 18-20: are allowable based on their dependency on claim 12.
Further, the examiner knows of no permissible motivation to combine the prior art such that the subject matter as a whole would have been obvious at the time the invention was made.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR C JIMENEZ whose telephone number is (571)270-0272.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 

/OSCAR C JIMENEZ/Examiner, Art Unit 2833